Notice of Pre-AIA  or AIA  Status
 	The present application 16/681,922, filed on 11/13/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 	This application is a CIP of  US Application # 16/438,969 filed on 06/12/2019 US Application # 16/438,969 has DOM PRO application # 62/748,374 filed on 10/19/2018
DETAILED ACTION
Claims 1-22 are pending in this application.
Drawings
The Drawings filed on 8/13/2020 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner


Priority
Acknowledgment is made of applicant’s claim for domestic priority application
US provisional # 62/403,328 filed on 10/03/2016, US provisional # 62/748,374 filed on 10/19/2018 under 35 U.S.C. 119 (e).

Statutory Review under 35 USC § 101
Claims 1-8,21 are directed to One or more non-transitory computer readable media comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising: have been reviewed
 	Claims 1-8,21 appear to be statutory, as non-transitory computer storage medium (fig 4, ¶ 0072-0074, 0077,0079,0083 storing computer-executable instructions determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions (claim says non-transitory).
Claims 9-14,22 are directed to a method and have been reviewed.
 	Claims 9-14,22 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
Claims 15-20 are directed to a system and have been reviewed
 	Claims 15-20 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0072-0074, 0077,0079, fig 4 of the applicant’s specification referring to physical processor cores


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4-9,12-15,18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mehrotra et al., (hereafter Mehrotra), US Pub. No. 2018/0004783 published Jan,2018

As to claim 1,9,15, Mehrotra teaches a system which including “ One or more non-transitory computer readable media comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising” (fig 1, 0045, 0048, - Mehrotra teaches computer system both hardware and software): 
 	“receiving updates to a first data set at a first frequency (0016, 0019, line 1-5, 0020, 0097, line 1-7 - Mehrotra teaches database schema defining database objects automatically updated, while maintaining database object statistics with respect to storage groups, the prior art of Mehrotra teaches database object management i.e., set of database objects associated with the priority values, including set of update data for the set of database objects based on the set of usage frequency values for the set of database objects as detailed in 0020, it is further noted that the prior art of Mehrotra teaches ranking database objects with respect to each table usage access frequency as detailed in 0097); 
 	“selecting a first storage configuration, from a plurality of storage configurations, for storing the first data set based on the first frequency” (0097 – Mehrotra teaches workload management where database objects are maintained,.  The prior art of Mehrotra teaches ranking database objects with respect to each table usage access frequency including periodically checks for table rank and update configuration of the workload as detailed in 0097);
 	“storing the first data set in accordance with the first storage configuration” (fig 6, element 610,0068, 0069, line 1-3  – Mehrotra teaches set of database object profile data stored in the database ie., database structure used to store database objects, while database objects may include a table as index supporting functions such as accumulating, acquiring, capturing, saving and/or storing, the storage configuration also maintains set of database objects updates or usage);
 	“receiving updates to a second data set at a second frequency” (fig 6, 0069,0070 – Mehrotra teaches first set, second set and third set of tables is part of the set of database objects maintaining the usage of the database objects that including set of update data and/or modification accesses or frequency of update accesses to the set of database objects, it is noted that the update data record maintained the data store);
 	“selecting a second storage configuration, from the plurality of storage configurations, for storing the second data set based on the second frequency, wherein the second storage configuration is different than the first storage configuration” (0074, 0083, 0087-0088 – Mehrotra teaches computing resources including storage configuration that captures and maintains statistics  for example first of database objects statistics, second set of database objects identifying priority values,  further captured resources are saved as indexes maintained updates, these updates are based on access frequencies maintained as historical data , therefore, each data set maintains not only updated status, but also respective access and/or usage statistics) and ; and
 	“storing the second data set in accordance with the second storage configuration” (0092-0093 – Mehrotra teaches first storage, second storage configuration in a shared pool computing resources where each first, second access factors with various configurations are stored including temporal period to retrieve data set(s)).

As to claim 4,12,18 Mehrotra  disclosed “wherein each storage configuration of the plurality of storage configurations identify a respective storage device of a plurality of storage devices for storing data” (Mehrotra: fig 1, element 140,0023,0025).

As to claim 5,13,19 Mehrotra  disclosed “wherein the first storage configuration of the plurality of storage configurations identifies a data partitioning schema for partitioning data into a set of data access units” (Mehrotra: 0018, 0068).

As to claim 6,14,20 Mehrotra  disclosed:
 	“determining a relationship between the first data set and the second data set” (Mehrotra  : fig 7, 0081-0082); 
 	based on the relationship, precomputing a join operation using the first data set and the second data set” (Mehrotra  : fig 5, 0064 – Mehrotra teaches query execution and optimization supporting database query element 445 using structured query language (SQL) statement).

As to claim 7 Mehrotra  disclosed:
 	“receiving additional data corresponding to the first data set” (Mehrotra: 0074,0077); 
 	“selecting a new storage configuration based at least in part on the additional data” (Mehrotra : 0093,0097); and 
 	“storing the first data set in accordance with the new storage configuration” (Mehrotra: 0018, 0023)

As to claim 8 Mehrotra  disclosed:
 	“creating an index associated with the first data set based at least in part on the first storage configuration” (Mehrotra: fig 5, element 540, 0064-0065)

As to claim 21, 22. A method, comprising: 
 	“receiving updates to a first data set and updates to a second data set (0016, 0019, line 1-5, 0020, 0097, line 1-7 - Mehrotra teaches database schema defining database objects automatically updated, while maintaining database object statistics with respect to storage groups, the prior art of Mehrotra teaches database object management i.e., set of database objects associated with the priority values, including set of update data for the set of database objects based on the set of usage frequency values for the set of database objects as detailed in 0020, it is further noted that the prior art of Mehrotra teaches ranking database objects with respect to each table usage access frequency as detailed in 0097; 
 	“determining a relative size of the first data set in relation to the second data set” (Mehrotra: 0068, line 1-4, 0070-0071 – Mehrotra teaches specific data sizes with respect to set of update data and usage of the data of specific temporal periods for the set of database objects, this set of database objects may include data structured used to store or reference data); 
 	selecting a first storage configuration, from a plurality of storage configurations, for storing the first data set (fig 6, element 610,0068, 0069, line 1-3  – Mehrotra teaches set of database object profile data stored in the database ie., database structure used to store database objects, while database objects may include a table as index supporting functions such as accumulating, acquiring, capturing, saving and/or storing, the storage configuration also maintains set of database objects updates or usage) based on the relative size of the first data set in relation to the second data set (Mehrotra: 0017, 0070 – Mehrotra teaches set of database objects data update and/modification based on the access or frequency of update accesses, while specific update may be based on specific data size/quantities for data storage as detailed in 0070); and 
 	selecting a second storage configuration, from the plurality of storage configurations (0074, 0083, 0087-0088 – Mehrotra teaches computing resources including storage configuration that captures and maintains statistics  for example first of database objects statistics, second set of database objects identifying priority values,  further captured resources are saved as indexes maintained updates, these updates are based on access frequencies maintained as historical data , therefore, each data set maintains not only updated status, but also respective access and/or usage statistics),  for storing the second data set based on the relative size of the first data set in relation to the second data set” (0070-0071)




















Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3,10-11,16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra et al., (hereafter Mehrotra), US Pub. No. 2018/0004783 published Jan,2018 in view of Johnstone et al., (hereafter Johnstone), US Pub. No. 2017/0272336 published Sep 2017

As to claim 2,10,16,  Mehrotra teaches “wherein selecting the first storage configuration for storing the first data set based on the first frequency comprises” (Mehrotra : 0016, 0019, line 1-5, 0020, 0097, line 1-7): 
 	“selecting the first data set based on the first frequency” (0022, line 1-4,0087, line 1-3); and 
 	“selecting the first storage configuration, corresponding to the storing the first data set” (0068, 0093).  It is however, noted that Mehrotra does not teach “selecting a first category, of a plurality of categories”.  On the other hand, Johnstone disclosed “selecting a first category, of a plurality of categories” (fig 4-5,0056-0057 – Johnstone teaches plurality of categories related to usage data from the usage profiles categories)
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine multiple categories of data collection and usage of the data of Johnstone et al., into database object management for shared pool of configuration of computing resources of Mehrotra et al., because both Mehrotra, Johnstone teaches data collection and data usage management (Mehrotra: fig 6, 0069; Johnstone: fig 1, 0021) and they both teaches data structure defining data fields (Mehrotra: 0065; Johnstone: 0082-0083) and they both teach collection of data (Mehrotra: Abstract; Johnstone: Abstract) and they both are from the same field of endeavor.  Because both Mehrotra, Johnstone teaches data collection and data usage, it would have been obvious to use categorizing data collection and data usage including computing resource usage data (Johnstone: 0083), allows to display the type of usage data that is being collected, further allows to monitor the usage and allocate various computing resources  as needed and stores usage category profiles for review in using cloud-based research projects (Johnstone: 0027), thus improves overall quality and reliability of the data collection system.

As to claim 3,11,17 the combination of Mehrotra, Johnstone disclosed:
 	“based on the first frequency, categorizing the first data set as identifier data” (; 
 	wherein selecting the first storage configuration is based on the first data set being categorized as identifier data; 
 	based on the second frequency, categorizing the second data set as use-case data” (Johnstone: 0031, 0034); 
 	“wherein selecting the second storage configuration is based on the second data set being categorized as use-case data” (Johnstone: 0037-0038); 
 	“based on a third frequency at which updates to a third data set are received, categorizing the third data set as runtime data” (Johnstone: 0043-0044);
 	 “selecting a third storage configuration for storing the third data set based on the third data set being categorized as runtime data” (Johnstone :0046-0047).



Conclusion

The prior art made of record
a.  	US Pub. No.  2018/0004783 is directed to database object sets configurable computing resources in a shared data collection pool 
b. 	US Pub. No. 	2017/0272336 is directed to data collection and categorization of data
	















			
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure





Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.













 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154